IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 THE STATE OF WASHINGTON
                                                    No. 81393-5-I
                        Respondent,
                                                    DIVISION ONE
                 v.
                                                    UNPUBLISHED OPINION
 JOSE JONAEL AYALA REYES

                        Appellant.


       APPELWICK, J. — Ayala Reyes appeals his convictions for first degree

murder and conspiracy to commit first degree murder. He claims that being forced

to use his peremptory challenges on jurors who should have been excused for

demonstrated racial bias was a structural error that deprived him of his right to a

fair trial. He also claims the trial court erred in declining to suppress incriminatory

statements he made during an interview with police and that his two crimes should

be considered the same criminal conduct. We affirm.

                                       FACTS

           Jose Ayala Reyes is a 36 year old immigrant from El Salvador. He speaks

Spanish and minimal English. In 2016, he lived in the Tacoma area.

           In the spring of that year, Ayala Reyes began communicating with

“Sicario.”1 Sicario is a member of the Mara Salvatrucha (MS-13) street gang.




       1 “Sicario” is a Spanish word meaning “assassin.” It is the street name for
an individual named Edenilson Misael Alfaro.
No. 81393-5-I/2


Ayala Reyes sent Sicario money for drugs and to buy weapons for the gang. He

also went down to California to meet with Sicario.

          After returning from California, Ayala Reyes rented an apartment at the

Alladin Camelot complex. A few days later, he and his girlfriend met with Samuel

Cruces Vasquez at the apartment to eat food and drink beer. Cruces Vasquez

was Ayala Reyes’s co-worker at a pizza shop.

          After that meeting, Ayala Reyes exchanged text messages with Sicario

planning to murder Cruces Vasquez. Ayala Reyes wanted to murder Cruces

Vasquez in order to become a member of MS-13. On April 28, 2016, Ayala Reyes,

his girlfriend, Sicario, and two other individuals named “Tas”2 and “Sombra”3 met

at the apartment to plan the murder.

          At the meeting, the four discussed details of how they would murder

Cruces Vasquez. They decided that Ayala Reyes and Sombra would do the killing,

because they were not yet members of MS-13. The four eventually decided they

would lure Cruces Vasquez to them by calling him on Ayala Reyes’s phone. The

four put on dark jackets and passed out gloves for use during the murder.

          They then left the apartment with Ayala Reyes’s girlfriend, who they

dropped off before proceeding to meet Cruces Vasquez. When they arrived, Ayala

Reyes and Sombra entered Cruces Vasquez’s car and each stabbed him. Cruces


      2  “Tas” is Cesar Chicas-Carballo’s street name. It apparently refers to a
tattoo on his body of the Tasmanian Devil (a cartoon character from the television
show “Looney Tunes”). Tas is a member of MS-13.
       3 “Sombra” is Juan Gaitan Vasquez’s street name. It is a Spanish word

meaning “shadow.” At the time of the meeting, Sombra was not yet a member of
MS-13.


                                            2
No. 81393-5-I/3


Vasquez got out of the car. Ayala Reyes and Sombra followed him out of the car,

beat him, and left him lying in the street.         Sometime after the assault, an

unidentified vehicle ran over Cruces Vasquez. Cruces Vasquez later died of his

injuries.

           Police questioned Ayala Reyes in connection with the murder. Federal

Bureau of Investigation Agent Dan Brewer conducted the interview in Spanish.

Brewer is a fluent Spanish speaker.          At the outset of the interview, Brewer

explained Ayala Reyes’s Miranda4 rights to him in Spanish. As Brewer explained

his Miranda rights, Ayala Reyes responded using phrases like “Uh huh” and

“Okay.” Brewer then asked Ayala Reyes if he would agree to voluntarily answer

questions, to which he responded, “Okay.” He also asked the Ayala Reyes to sign

a preprinted form indicating he understood and was waiving his rights. The form

was written in both English and Spanish.           Brewer described the form as a

“formality.” Ayala Reyes responded, “Oh, well I don’t know what you are talking

about, but yes.” He then signed the form.

           Brewer proceeded to interview Ayala Reyes in Spanish for about three

hours with several breaks. Ayala Reyes expressed discomfort with proceeding at

various points in the interview. His discomfort centered around his fear that MS-

13 would retaliate against him if he cooperated with police. At one point, he said,

“Do you want me to tell you and then I . . . they’ll kill me.” At another point, he said,

“[I]f I remain quiet, I know that nothing will happen. . . . But if I talk, you know what

will happen.” He also at times informed Brewer that he would not tell him the things

       4    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


                                               3
No. 81393-5-I/4


he wanted to know, saying, “I’m not going to say anything,” “I’m not going to talk,”

and other statements to that effect. Brewer nevertheless continued the interview.

       The State charged Ayala Reyes with first degree murder, conspiracy to

commit first degree murder, and murder in the second degree.            During jury

selection, Ayala Reyes challenged three jurors for cause. The court denied those

challenges. Ayala Reyes instead used peremptory challenges to disqualify those

jurors. Ayala Reyes accepted the final panel without using his last peremptory

challenge.

       A jury found Ayala Reyes guilty of first degree murder, conspiracy to

commit first degree murder, and second degree murder. It also found that he was

armed with a deadly weapon and had committed the crimes for the benefit of a

criminal street gang.

       At sentencing, the State conceded that second degree murder was an

alternative theory of the case, and therefore the conviction should be vacated.

Ayala Reyes argued that his convictions for murder and conspiracy to commit

murder constituted the same criminal conduct and should therefore be sentenced

concurrently rather than consecutively. The trial court disagreed and ruled that the

sentences be served consecutively.

       Ayala Reyes appeals.

                                  DISCUSSION

       Ayala Reyes makes three arguments. First, he argues the trial court erred

in denying his motion to excuse jurors 14, 24, and 39 for demonstrated racial bias.

Second, he claims the trial court erred by not suppressing his July 8, 2018


                                            4
No. 81393-5-I/5


interrogation. Last, he argues that the trial court erred by not treating first degree

murder and conspiracy to commit first degree murder as the same criminal

conduct.

   I. Racial Bias

       Ayala Reyes argues that the trial court erred in denying his motion to excuse

jurors 14, 24, and 39 for demonstrated racial bias. He claims that because these

jurors should have been dismissed for their racial bias, the trial court’s failure to do

so constituted a structural error that mandates reversal.5

       In order to successfully challenge a conviction based on errors in jury

selection, Ayala Reyes must show that the trial court erred in denying his

challenges for cause and he must make a further showing of prejudice. State v.

Fire, 145 Wn.2d 152, 165, 34 P.3d 1218 (2001). If a defendant utilizes peremptory

challenges to cure the trial court’s error in not excusing a juror for cause, and is

subsequently convicted by a jury upon which no biased juror sat, he has not

demonstrated prejudice. Id.

       The facts here fit squarely within Fire. Id. Ayala Reyes sought to have

allegedly biased jurors disqualified for cause. The court denied the motion. Ayala

Reyes instead used peremptory challenges to disqualify those jurors. The biased

jurors never sat on the jury. Ayala Reyes does not take issue with any of the jurors

who actually convicted him, only the jurors who he excused with peremptory

challenges. Ayala Reyes therefore has not shown prejudice, and reversal is not

       5For the sake of argument, we assume, without deciding, that the jurors in
question demonstrated racial bias and should have been dismissed on Reyes’s
motion.


                                               5
No. 81393-5-I/6


required. Fire, 145 Wn.2d at 165. We need not address whether the trial court

erred in denying his motions because he is unable to show prejudice.

       Unable to secure reversal through a traditional challenge to jury selection,

Ayala Reyes urges us to adopt a rule requiring reversal whenever the trial court

erroneously denies a motion to excuse a juror for demonstrated racial bias. He

claims such an error constitutes a structural error under article I, section 21 of the

Washington Constitution. He argues that under Gunwall, article I, section 22,

should be read to confer greater protection that its federal counterpart, the Sixth

Amendment to the United States Constitution. See State v. Gunwall, 106 Wn.2d

54, 58, 720 P.2d 808 (1986) (laying out the test for greater protection from the

state constitution). The Fire court held that “Washington law does not recognize

that article I, section 22 of the Washington State Constitution provides more

protection than does the Sixth Amendment to the Constitution.” Fire, 145 Wn.2d

at 163. That ruling is binding on this court. State v. Gore, 101 Wn.2d 481, 487,

681 P.2d 227 (1984) (“[O]nce [the Washington Supreme Court] has decided an

issue of state law, that interpretation is binding on all lower courts.”).

       If we were to consider his argument, Ayala Reyes has not shown structural

error. Even assuming that the trial court should have granted Ayala Reyes’s

motions, the only consequence of its failure to do so is that Ayala Reyes was

deprived of three peremptory challenges.            Being deprived of peremptory

challenges does not constitute structural error unless an objectionable juror

actually sits on the jury. See In re Pers. Restraint of Meredith, 191 Wn.2d 300,

310, 422 P.3d 458 (2018).


                                               6
No. 81393-5-I/7


       Ayala Reyes is unable to show prejudice or structural error because he

utilized his peremptory challenges to remove the jurors he believes were biased.

Any error the trial court may have committed in denying his motions to excuse the

jurors for cause was therefore harmless.

   II. Motion to Suppress

       Ayala Reyes argues next that the trial court erred in denying his CrR 3.5

motion to suppress statements he made under interrogation to Brewer.

       We review the trial court’s findings of fact from a CrR 3.5 hearing for

substantial evidence. State v. Gasteazoro-Paniagua, 173 Wn. App. 751, 755, 294

P.3d 857 (2013). We review de novo whether the trial court’s conclusions of law

are properly derived from its findings of fact. Id. The State must prove a defendant

intelligently and voluntarily waived his right to remain silent by a preponderance of

the evidence. State v. Woods, 34 Wn. App. 750, 759, 665 P.2d 895 (1983). Where

the record indicates there is substantial evidence upon which the trial court could

find by a preponderance of evidence that a confession was given voluntarily, the

trial court’s determination of voluntariness will not be disturbed on appeal. Id.

       That a suspect is read his Miranda rights and signs a standard waiver of

rights form is “‘usually strong proof of the validity of that waiver.’” Id. (quoting North

Carolina v. Butler, 441 U.S. 369, 373, 99 S. Ct. 1755, 1757, 60 L. Ed. 2d 286

(1979)). A suspect may invoke his right to remain silent at any time even after

initially waiving the right. State v. Piatnitsky, 180 Wn.2d 407, 412, 325 P.3d 167

(2014). An invocation of rights must be an unequivocal expression of an objective

intent to cease communication with interrogating officers. Id. The invocation must


                                                7
No. 81393-5-I/8


be sufficiently clear that a reasonable police officer in the circumstances would

understand it to be an invocation of Miranda rights. Id. at 413. The right to remain

silent cannot be partially invoked and must be exercised in an objectively clear

way. Id. at 412.

          A. Waiver

          Signing a waiver form is considered strong evidence of a waiver of rights.

See Woods, 34 Wn. App. at 759. Here, right before Brewer began explaining his

rights to him, he told him he was about to question him about what happened to “a

friend of yours,” referring to Cruces Vasquez. Then, Brewer explained Ayala

Reyes’s Miranda rights to him in Spanish at the outset of the interview. When

asked if he would sign the form and voluntarily submit to questioning, he said, “I

don’t know what you are talking about, but yes.” At the hearing on his motion to

suppress, Ayala Reyes claimed this statement indicated that he did not know what

he was signing. But, the record shows that Ayala Reyes had been affirming his

understanding of his rights as Brewer explained them to him by saying “[U]h huh”

and “Okay” six times. Substantial evidence supports the trial court’s determination

that Ayala Reyes’s statement, “I don’t know what you are talking about,” referred

to what happened to Cruces Vasquez rather than to Ayala Reyes’s understanding

of his Miranda rights.

          We affirm the trial court’s finding that Ayala Reyes waived his right to remain

silent.




                                                8
No. 81393-5-I/9


      Ayala Reyes nevertheless argues that he reinvoked his right to remain silent

at several points during the interview. He identifies five statements he considers

to be an invocation of Miranda rights.

      First, on page 92 of the first interview transcript, Ayala Reyes and Brewer

have the following exchange:

      [Brewer:]       What if we start again, and tell me the truth . . . did
                      you talk [to Cruces Vasquez] outside of work?

      [Ayala Reyes:] I don’t have anything to say.

      [Brewer:]       Nothing?

      [Ayala Reyes:] I already told you what it is.

      [Brewer:]       You told me you didn’t talk to him outside of work.

      [Ayala Reyes:] Because I didn’t.


(Emphasis added) (second alteration in original). Then, on pages 95-104:

      [Brewer:]       Where were you going this night? Because you were
                      not sleeping. Because a person can’t sleep and call
                      at the same time.

      [Ayala Reyes:] Okay. I can’t say anything.

      [Brewer:]       Why?

      [Ayala Reyes:] Because . . .

      [Brewer:]       What happens to you if you, you tell us?

      [Ayala Reyes:] I can’t say anything.

      [Brewer:]       Hey, we . . . it’s, that is the second time that I tell you
                      . . . what, what were you doing that night right? You
                      were there. You told me you were sleeping. But no.
                      You weren’t sleeping. You were talking on your
                      phone. And afterwards, you were talking with
                      someone different. And we know that you closed the
                      phone, you turned the phone off, and you hid the


                                              9
No. 81393-5-I/10


                     phone or you pu—put the phone in some place,
                     because it isn’t turned on this, this night. And this is
                     the time. Jon[a]el [t]his is the time, brother, that you
                     can really explain . . . what happened. Because this
                     night, you already know, and I know that this night you
                     were there, there in your trailer. You weren’t sleeping.
                     You were talking on the phone with him. We know
                     that you weren’t working. So, yes, it is true that you
                     were talking on the phone outside of work. We know
                     it.

                     And we know even more . . . but now I’m going to give
                     you the ch—chance to tell. Here, we leave here. We
                     are not going to tell anyone that, that you know what
                     happened. No one. I know it is hard. You have a, a
                     little baby.

      [Ayala Reyes:] I know, but what good does it do me? Nothing.

      [Brewer:]      What do you mean it does you no good?

      [Ayala Reyes:] I’m here. You have me, that, where you say that I . . .
                     about what you are saying to me, uh . . . well, I can’t
                     say anything.

      [Brewer:]      Yes. The thing is, I’m giving you the opportunity. And
                     that is difficult, Jon[a]el. I know that. It’s difficult.
                     Because what if . . . Here, I’m going to explain to you
                     how it works in the United States. Would you let—let
                     me? All right? Here in the States . . . one of the things
                     that is very important is that you talk to the police, is
                     for a person to show remorse and—and sadness over
                     something that happened. That, that helps. That
                     helps you a lot. But if a person continues without
                     showing remorse, the . . . or, or sadness, uh . . . the
                     others who are going to see the reports say, “Well,
                     this/he is not . . . this/he is not going to help, this
                     person, this man.” So, the first step that, that you
                     have to take is to show that something happened,
                     show that there is remorse, there is sadness, and
                     really, that you will never do it again. That won’t—
                     that will never happen again. And that is how the law
                     works. That is how the opportunity to receive help
                     works. Because you are young. You are young.

      [Ayala Reyes:] I know.




                                           10
No. 81393-5-I/11


      [Brewer:]      You have a life. And we want for you to live it . . . well.

      [Ayala Reyes:] But, if I’m not doing bad things to anyone, why do you
                     say that to me?

      [Brewer:]      The thing is . . . I can’t believe you if you tell me that.
                     Why did I ask you? I asked you, besides working with
                     him . . . [unintelligible] outside. No, no, no. We
                     didn’t/don’t talk. You do talk… a lot. With text and
                     with calls. I asked you, “This night, what were you
                     doing?” [Y]ou say to me, you said to me, “Sleeping.”
                     You were not sleeping right?

      [Ayala Reyes:] I can’t tell you anything.

      [Brewer:]      What is preventing you? What prevents you?

      [Ayala Reyes:] [sighs] Nothing.

      [Brewer:]      Someone?          Is someone preventing you?           No.
                     Jon[a]el, a person is going to be afraid . . . of being
                     here. I know. I, I know the . . . I know what life is like.
                     It’s difficult, I know that. But like from one person,
                     from one human being to another, I’m telling you . . .
                     it’s important to tell the law here, the truth. It’s
                     different from El Salvador, dude. I know how things
                     work there. Because think it over carefully. If you are
                     involved in some problem there, do you want to go
                     back there?

      [Ayala Reyes:] No.

      [Brewer:]      We are talking about that.

      [Ayala Reyes:] I don’t want to go back to my homeland.

      [Brewer:]      I know. I know what happens there. I know how, how
                     life is. No, you have to help . . . to help yourself. I
                     don’t think that . . . I don’t think you are a bad person.

      [Ayala Reyes:] And I’m not.

      [Brewer:]      No. You . . . you, you are not. And the truth is that
                     . . . we, as human beings, so . . . sometimes we do
                     things that we don’t want to do. We make mistakes.
                     I mean, what, what are you? Tell me that. What are
                     you? Are you a . . . a, a bad person, like a monster,



                                            11
No. 81393-5-I/12


                       someone who is horrible?          Or did you make a
                       mistake?

       [Ayala Reyes:] I’m not a [m]onster.

       [Brewer:]       No. I don’t think that. We all make mistakes. This
                       was a mistake. You were involved in something, and
                       you made a mistake. But you’re not a monster. Do
                       you know who the monsters are? The ones who, who
                       cut people’s heads off and hurt people’s families.

       [Ayala Reyes:] I know.

       [Brewer:]       So what are you? Jon[a]el . . . a monster, or did you
                       make a mistake?

       [Ayala Reyes:] I am not a monster. I know that I am not a monster.
                     [pause]

       [Brewer:]       If you are not a monster . . . what are you?

       [Ayala Reyes:] A human being.

       [Brewer:]       Yes. And as human beings, we make mistakes. This
                       night, you saw something. We only want to know
                       what you saw. I am not blaming anyone. I want to
                       know what you saw.

       [Ayala Reyes:] I am afraid of . . . I’m not going to say anything.


(Emphasis added) (some alterations in original).

       None of these statements is an unequivocal invocation of Miranda rights.

“[An] invocation of the right to remain silent must be clear and unequivocal

(whether through silence or articulation) in order to be effectual; if the invocation is

not clear and unequivocal, authorities are under no obligation to stop and ask

clarifying questions, but may continue with the interview.” State v. Walker, 129

Wn. App. 258, 276, 118 P.3d 935 (2005).

       The trial court determined the first claimed invocation was not an invocation

at all. Rather, Ayala Reyes was answering the question of whether he spoke to


                                              12
No. 81393-5-I/13


Cruces Vasquez outside of work by saying he did not because he and Cruces

Vasquez had nothing to talk about. We agree. That the statement comes in direct

response to Brewer’s question, and then Ayala Reyes clarifies again that the two

did not speak, making this meaning clear.

       The remaining statements are merely expressions of Ayala Reyes’s fear of

retaliation. In Walker, we observed that a suspect expressing desire not to make

incriminating statements was not an unequivocal invocation of Miranda rights:

“Garrison did not tell police that he wished to remain silent, but instead said that

he did not want to say anything that would make him look guilty or incriminate him.

He then continued to speak with police for several hours and signed a highly

incriminating statement. At no point in the interview did Garrison stop talking or

say that he did not want to talk to police anymore.” Id. at 274. Like the defendant

in Walker, Ayala Reyes did not say he wished to stop talking to police. To the

contrary, he continues talking. And, the more he talks, the more the context makes

clear that his hesitance is borne from fear of gang retaliation. At one point in the

interview, Ayala Reyes said he “can’t talk to you” because of his fear of MS-13. At

another point, he said he would have been killed if he had not participated in the

murder. When asked who would have killed him, he said, “I am afraid to talk to

you about that.”

       Ayala Reyes’s expressed fear of retaliation, coupled with his willingness to

continue speaking with police make clear that he, like the defendant in Walker, did

not unequivocally invoke his right to remain silent. Brewer was therefore under no

obligation to stop the interview, but was free to continue.


                                            13
No. 81393-5-I/14


       Ayala Reyes points to no other statements that could constitute an

invocation of Miranda rights. We therefore find that Ayala Reyes explicitly waived

his Miranda rights by signing a formal waiver, and did not unequivocally reinvoke

those rights at any point in the interview.

       B. Voluntariness

       Ayala Reyes also argues that his confession was not voluntary and should

have been suppressed.

       Admission of an involuntary confession violates both the Washington and

federal constitutions. State v. Unga, 165 Wn.2d 95, 100, 196 P.3d 645 (2008).

Whether a confession is voluntary is determined by the totality of the

circumstances. Id. at 101. Circumstances potentially relevant to this analysis

include the “crucial element” of police coercion, the length of the interrogation, its

location, its continuity, the defendant’s maturity, education, physical condition, and

mental health, and whether the police advised the defendant of his Miranda rights

during the interrogation. Id. A promise made by law enforcement does not render

a confession involuntary per se, but is instead only one factor to be considered in

deciding whether a confession was voluntary. Id. The question is whether the

interrogating officer’s statements were so manipulative or coercive that they

deprived the defendant of his ability to make an unconstrained, autonomous

decision to confess. Id. at 102.

       Here, Ayala Reyes argues first that Brewer’s promise not to “tell anyone” if

Ayala Reyes told him who else was involved in the plot is entitled to “specific

performance.” He claims that under Unga, Brewer was obligated to keep all


                                              14
No. 81393-5-I/15


statements made during the interview completely confidential, and presumably

therefore excluded from use in court.

       In Unga, a police officer interviewed a juvenile suspected of vandalizing a

vehicle. Id. at 98. During that interview, the police officer told the juvenile that he

wouldn’t be charged “‘with the graffiti’” if he told him about another crime that had

to do with graffiti. Id. at 98-99. The juvenile confessed. Id. at 99. The officer

referred the case to the prosecutor as a motor vehicle case, thereby keeping his

promise. Id. at 107. The prosecutor made an independent decision to charge the

juvenile with vehicle prowling and taking a vehicle without permission. Id. at 99.

The State later conceded that the vehicle prowl charge should be dismissed in

order to be in line with the officer’s promise to the juvenile. Id. at 107. Our

Supreme Court accepted the concession. Id. at 107.

       Ayala Reyes now argues that Unga stands for the proposition that an

officer’s promises to a suspect are entitled to “specific performance,” such that a

promise of confidentiality would mandate that the statements be suppressed. This

is not so. Rather, the Unga court opined that “a promise made by law enforcement

does not render a confession involuntary per se, but instead is only one factor to

be considered.” Id. at 101.

       Weighing the promises the officer made along with the other factors, it is

clear that Ayala Reyes’s confession was voluntary.          First, Ayala Reyes was

advised of his Miranda rights at the outset of the interview and signed a formal

waiver. Ayala Reyes does not claim that he was under any physical or mental

impairment. Ayala Reyes dropped out of school in El Salvador in the fifth grade.


                                             15
No. 81393-5-I/16


But, psychological evaluations indicate the he functions in the “low average range.”

The interrogation lasted three hours but was broken up by several breaks. The

officer was clearly not making a blanket promise of confidentiality for the entire

interview. The promise came after Ayala Reyes expressed fear of retaliation for

cooperating with law enforcement. Clearly, the officer was merely promising not

to tell the other conspirators that Ayala Reyes is the one who told police of their

involvement.

       Taking these factors together, it is clear that Ayala Reyes’s will was not

overcome such that his confession was involuntary. Rather, Ayala Reyes chose

to cooperate with police and balanced his desire to do so with his fear of gang

retaliation. Accordingly, the trial court did not err in denying his motion to suppress

the statements he made during the interview.

   III. Same Criminal Conduct

       Ayala Reyes argues last that the trial court erred in not considering his

convictions for first degree murder and conspiracy to commit first degree murder

to be the same criminal conduct. “Same criminal conduct” means two or more

crimes that require the same criminal intent, are committed at the same time and

place, and involve the same victim. RCW 9.94A.589(1)(a). A person is guilty of

conspiracy when they come to an agreement with others to commit a crime and

take a substantial step towards completing the agreement with the intent that the

crime occur.    RCW 9A.28.040(1).        A “substantial step” includes preparatory

conduct which furthers the ability of the conspirators to carry out the agreement.

State v. Dent, 123 Wn.2d 467, 477, 869 P.2d 392 (1994). A person is guilty of first


                                             16
No. 81393-5-I/17


degree murder when they cause the death of another person with a premeditated

intent to do so. RCW 9A.32.030(1)(a). We review a trial court’s determination of

same criminal conduct for abuse of discretion or misapplication of the law. State

v. Graciano, 176 Wn.2d 531, 535, 295 P.3d 219 (2013).

      Here, it is clear the two crimes did not take place in the same time and place.

The murder occurred on a Tacoma street. The agreement existed well before the

murder, in text messages between Ayala Reyes and Sicario days before the

murder itself, and in a meeting of the four conspirators at Ayala Reyes’s apartment

on the day of the murder. Given the fact that Ayala Reyes brought gloves to the

meeting for the group to use during the murder, the meeting that day constituted a

substantial step towards completion of the conspiracy.

      The crimes did not take place at the same time and place. Thus, the trial

court did not abuse its discretion in finding the two crimes were not the same

criminal conduct.

      We affirm.




WE CONCUR:




                                            17